Citation Nr: 1722610	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  16-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

RLBJ, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (AOJ) in St. Petersburg, Florida.  

In an August 2013 rating decision, the St. Petersburg AOJ denied service connection for bilateral hearing loss.  The AOJ determined that the Veteran's right-ear hearing disability could not be linked to his active duty service.  The left-ear hearing deficit was denied because the level of loss was not a level sufficient to be considered a disability for VA compensation purposes.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran currently has bilateral hearing loss to the extent recognized as a disability for VA compensation purposes that is at least as likely as not the result of in-service acoustic trauma.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has a bilateral hearing loss disability that was incurred during active duty service.  38 U.S.C.A. §§ 1101, 1131, 1133, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. 

 A VCAA notice letter regarding the Veteran's service-connection claim was sent to the Veteran in January 2013.  The Board need not discuss in detail the sufficiency of this letter in light of the fact that the Board is now granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  

The Board also notes the Veteran has been provided notice regarding degree of disability and effective date as required by the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473   (2006); this notice was provided in the January 2013 VCAA letter.  As discussed in detail below, the Board is granting the Veteran's claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  The Board is confident that if required, the AOJ will afford the Veteran any additional appropriate notice needed under Dingess. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  Accordingly, the Board will proceed to a decision.

II.  Service Connection 

The Veteran seeks service connection for a bilateral hearing loss disability.  Having carefully considered the claim in light of the record and applicable law, the Board concludes that the preponderance of the evidence supports the Veteran's bilateral hearing disability claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease manifests to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A service connection determination requires a finding of current disability, one that is related to an in-service injury or disease acquisition.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim-even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

III.  Bilateral Hearing Loss

The Veteran seeks service connection for a bilateral hearing loss disability.  He contends that his hearing loss is due to in-service noise exposure and acoustic trauma, specifically from approximately 3000 hours of duty in B-47 bombers and C-141 transports.  See Veteran's June 2016 VA Form 9.  The acoustic trauma endured by the Veteran in these aircraft resulted in service connection for tinnitus, effective October 2012.

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 253, 12 Vet. App. 247, 253. 

With respect to the first Hickson element, current disability, the Board initially reviews the evidence to determine if the Veteran has a current diagnosis for bilateral hearing loss under 38 C.F.R. § 3.385.  The Board finds that there is medical evidence that the Veteran currently has a bilateral hearing loss disability.  

The July 2013 VA examination demonstrated that the Veteran's right ear deficit scored 30, 30, and 45 decibels of at 2000, 3000, and 4000 Hertz, respectively.  These deficit scores are sufficient to meet the disability criteria found in 38 C.F.R. § 3.385.   The July 2013 VA examination demonstrated that the Veteran's left ear deficit scored 20, 25, 25, 30 and 30 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  For 38 C.F.R. § 3.385 analysis purposes, the July 2013 VA examination did not reveal a left-ear disability under VA regulation.

More recently, in April 2017, the Veteran visited a private physician, and an audiogram was conducted.  The results of this audiogram demonstrated that the Veteran's right ear deficit scored 20, 30, 35, 35 and 55 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  The April 2017 audiogram also demonstrated that the Veteran's left ear deficit scored 30, 30, 35, 45 and 60 decibels at 500, 1000, 2000, 3000 and 4000 Hertz, respectively.  The examination included speech discrimination scores of 92 percent in the right ear and 96 percent in the left ear using the Maryland CNC word list.  As the findings show that the Veteran has at least one frequency exceeding 40 decibels in each ear, the Veteran has a current hearing loss disability under the criteria provided by 38 C.F.R. § 3.385.

With respect to the second Hickson element, in-service incurrence of disease or injury, the claims file does not indicate that the Veteran demonstrated hearing loss during service, or within the one year presumptive period after service.  See 38 C.F.R. § 3.309(a).   The Veteran's claims file includes multiple Service Treatment Records (STR), dating from June 1958 to May 1968.  None the Veteran's STRs demonstrated a hearing deficit that would qualify as a disability under 38 C.F.R. § 3.385. 

The Veteran asserts that he suffered acoustic trauma from thousands of hours of service as an aircraft bombardier and/or navigator-before and during the Vietnam era.  See Veteran's June 2016 VA Form 9.  The Veteran's military personal records confirm his active duty service in these roles; moreover, they indicate that he performed his duties exceptionally well.  Additionally, the AOJ has already conceded that the Veteran experienced in-service noise exposure in the adjudication of a previous claim that is not before the Board.  See the RO's August 2013 rating decision, awarding service-connection for tinnitus.  Therefore, for the purposes of this decision, the Board finds that the Veteran experienced hazardous noise exposure during service and, consequently, the second Hickson element has been satisfied.

With respect to the third Hickson element, nexus or relationship, there are conflicting medical opinions of record regarding the etiology of the Veteran's current hearing loss disability. 

In the Veteran's favor is the opinion of an ENT specialist, following the April 2017 audiogram and tympanogram.  This medical professional reported that both test results indicate that the Veteran suffers from sensorineural hearing loss.  The doctor opined, "I believe that [the Veteran] has hearing loss and tinnitus which is at least as likely as not a result of noise exposure while serving in the military."   See the April 20, 2017 report and letter from Dr. W. 

In contrast, a July 2013 VA examiner concluded that the Veteran's hearing loss was less as likely as not (50% probability or greater) caused by or a result of an event in military service.  While denying hearing loss and/or the etiology of said disability, the VA examiner specifically conceded acoustic trauma. 

In light of the conflicting medical opinions, the Board finds that the evidence for and the evidence against the Veteran's claim is in equipoise.  Both examiners considered the Veteran's credible reports of in-service noise exposure and reach opposite conclusions regarding the relationship of the Veteran's current disability to service.  As such, the Board will resolve doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016).  Therefore, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection is granted, subject to the controlling laws and regulations that govern awards of VA compensation.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 3.400 (2016); see also Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).



ORDER

 Service connection for a bilateral hearing loss disability is granted.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


